Citation Nr: 1210743	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO. 09-35 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for varicose veins of the right lower extremity.

2. Entitlement to an evaluation in excess of 10 percent for varicose veins of the left lower extremity.

3. Entitlement to an evaluation in excess of 10 percent for pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1939 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Veteran was scheduled to appear at a Travel Board hearing at the RO in December 2011, but his authorized representative submitted a December 2011 statement withdrawing the hearing request. The letter reflects that during a March 2010 telephone conversation, the Veteran's daughter advised the Veteran's representative that he would not be able to present oral testimony at the scheduled hearing due to health concerns. Though the withdrawal was submitted by the representative, it is unclear whether the withdrawal was based on the consent of the claimant, therefore the request for a personal hearing is not withdrawn. See 38 C.F.R. § 20.702 (2011). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The Board is unable to conclude that VA satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation). 

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination. Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the current severity of a disability. See 38 C.F.R. § 3.159 (2011). 

In a September 2009 VA Form 9, Appeal to the Board, the Veteran indicated that his disabilities "just seem to have worsened." The last VA joints examination was conducted in May 2008, nearly four years ago. Additionally, no post-service treatment records have been associated with the record. Thus, the current status of his service-connected varicose veins and pes planus disabilities are unknown. The RO/AMC shall afford the Veteran updated medical examinations. See 38 C.F.R. § 3.327(a) (2010); see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that in a claim for increased rating, the Board erred in relying on a 23-month-old examination where the appellant submitted evidence to indicate there has been a material change in his disability since that examination). 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet.App. 121, 124 (1991). An examination to determine the current severity of the Veteran's service-connected varicose veins and pes planus disabilities must be conducted.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC must: 

a. Contact the Veteran to determine if he desires to withdraw his Travel Board hearing request and/or consents to his representative's December 2011 withdrawal request. If he desires to pursue his Travel Board hearing request, schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity. The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

b. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for any treatment of varicose veins and/or pes planus. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

c. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. 

2. After the above development has been conducted, the RO/AMC will afford the Veteran a VA veins examination, to determine the degree of impairment resulting from his bilateral lower extremity varicose veins. 

a. The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

b. The examiner will be advised:

The purpose of the examination is to ascertain the severity of the service-connected bilateral lower extremities varicose veins. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c. The examiner must take a complete history from the Veteran as to the nature and extent of his symptoms from approximately April 2007 (one year prior to the date of claim for an increased rating) forward. 

d. The examiner must indicate whether any of the following findings, if found on examination, are attributable to the effects of the Veteran's varicose veins:

i. Intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery;

ii. Persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema;

iii. Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration;

iv. Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or

v. Massive board-like edema with constant pain at rest.

e. The examiner must provide an opinion as to the effect of the Veteran's varicose veins disabilities on his occupational functioning and daily activities. 

5. The RO/AMC will afford the Veteran a VA feet examination, to determine the degree of impairment resulting from his bilateral pes planus disability. 

a. The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

b. The examiner will be advised:

The purpose of the examination is to ascertain the severity of the service-connected pes planus disability. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c. The examiner must take a complete history from the Veteran as to the nature and extent of his symptoms from approximately April 2007 (one year prior to the date of claim for an increased rating) forward. 

d. The examiner must indicate whether the Veteran's pes planus is:

i. MODERATE with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet;

ii. SEVERE with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or 

iii. PRONOUNCED with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the symptoms are not improved by orthopedic shoes or appliances.

e. The examiner must provide an opinion as to the effect of the Veteran's pes planus disability on his occupational functioning and daily activities. 

6. The RO/AMC must then readjudicate the Veteran's increased rating claims. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claims. The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



